  Case: 2:20-cv-00459-JLG-KLL Doc #: 15 Filed: 05/27/20 Page: 1 of 3 PAGEID #: 49



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

JANE DOE,

                       Plaintiff,

        v.                                        Civil Action 2:20-cv-459
                                                  Judge James L. Graham
                                                  Magistrate Judge Karen L. Litkovitz
ANDREW K. MITCHELL, et al.,


                       Defendants.


                             PRELIMINARY PRETRIAL ORDER

        This matter came before the Court on May 27, 2020 at 2:00 p.m. at the First Pretrial

Conference pursuant to notice and in accordance with Rule 16 of the Federal Rules of Civil

Procedure. Counsel appeared as follows:

For Plaintiff(s):

Sara M. Valentine and David A. Goldstein

For Defendant(s):

Janet R. Hill Arbogast and Joseph M. Gibson appeared for defendant City of Columbus

Counsel for defendant Andrew K. Mitchell (Scott C. Walker and Thomas J. Novack) failed to
appear for the conference.

        The following matters were considered:

INITIAL DISCLOSURES

Initial disclosures shall be made by JULY 14, 2020.

VENUE AND JURISDICTION

There are no issues related to venue or jurisdiction.

PARTIES AND PLEADINGS
 Case: 2:20-cv-00459-JLG-KLL Doc #: 15 Filed: 05/27/20 Page: 2 of 3 PAGEID #: 50




Any motion to amend the pleadings or to join additional parties shall be filed by AUGUST 3,
2020.

ISSUES

Plaintiff Jane Doe brings this Civil Action pursuant to 42 U.S.C. §§ 1983 and 1988 against former
Columbus police officer Defendant Mitchell for his use of excessive force, and relatedly a Monell
v. Department of Social Services of New York, 436 U.S. 658 (1978) action against Defendant City
of Columbus and Defendant Does. There is a jury demand.

DISCOVERY PROCEDURES

All discovery shall be completed by MAY 12, 2021. For purposes of complying with this order,
all parties shall schedule their discovery in such a way as to require all responses to discovery to
be served prior to the cut-off date, and shall file any motions relating to discovery within the
discovery period unless it is impossible or impractical to do so. If the parties are unable to reach
an agreement on any matter related to discovery, they are directed to arrange a conference with the
Court.

The parties shall produce all ESI on a flash drive. ESI shall include all information related to the
case, including but not limited to native files such as user-created documents, which could be in
Microsoft Office or OpenDocument file formats, as well as other files stored on computer, but
could include video surveillance footage saved on a computer hard drive, computer-aided design
files such as blueprints or maps, digital photographs, scanned images, archive files, e-mail, text
messages, and digital audio files, among other data. All ESI shall be produced in PDF format. ESI
shall include personal devices, including but not limited to cellular phones and laptops. All emails
produced shall be produced in chronological order. All email chains shall be kept in one PDF file.

Any proposed protective order or clawback agreement shall be filed with the Court by JULY 30,
2020. A Word version of the proposed protective order should be sent to
litkovitz_chambers@ohsd.uscourts.gov, and any provision related to sealing must comply with
S.D. Ohio Civ. R. 5.2.1.


DISPOSITIVE MOTIONS

Any dispositive motions shall be filed by JUNE 16, 2021.

EXPERT TESTIMONY

Primary expert reports must be produced by FEBRUARY 12, 2021. Rebuttal expert reports must
be produced by MARCH 29, 2021. If the expert is specifically retained, the reports must conform
to Fed. R. Civ. P. 26(a)(2)(B), unless otherwise agreed to by the parties. If the expert is not
specifically retained, the reports must conform to Fed. R. Civ. P. 26(a)(2)(C), unless otherwise
agreed to by the parties. Pursuant to Fed. R. Civ. P. 26(b)(4)(A), leave of court is not required to
depose a testifying expert.
 Case: 2:20-cv-00459-JLG-KLL Doc #: 15 Filed: 05/27/20 Page: 3 of 3 PAGEID #: 51




SETTLEMENT

Plaintiff shall make a settlement demand by AUGUST 11, 2021. Defendants shall respond by
SEPTEMBER 10, 2021. The parties agree to make a good faith effort to settle this case. The
parties understand that this case will be referred to an attorney mediator, or to the Magistrate Judge,
for a settlement conference in November 2021. In order for the conference to be meaningful, the
parties agree to complete all discovery that may affect their ability to evaluate this case prior to
the settlement conference. The parties understand that they will be expected to comply fully with
the settlement order which requires inter alia that settlement demands and offers be exchanged
prior to the conference and that principals of the parties attend the conference.

OTHER MATTERS

Plaintiff intends to file a Protective Order to keep the identity of Jane Doe confidential.

        If the foregoing does not accurately record the matters considered and the agreements

reached at the conference, counsel shall immediately object in writing. If any date set in this order

falls on a Saturday, Sunday or legal holiday, the date is automatically deemed to be the next regular

business day.

        IT IS SO ORDERED.



Date:   May 27, 2020                           __________________________________________
                                               KAREN L. LITKOVITZ
                                               UNITED STATES MAGISTRATE JUDGE
